MEMORANDUM **
Natalia Lobas, a native of the former Soviet Union and citizen of Russia, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her applications for asylum, withholding of removal and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
Lobas contends that she was denied a full and fair hearing because of inadequate interpretation services during her asylum hearing. This contention is unavailing because Lobas has not shown that the alleged faulty translations affected the outcome of the hearing. See Hartooni v. INS, 21 F.3d 336, 340 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.